DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DAVID ALLAN AYER,
                            Appellant,

                                    v.

               J. ALEXANDER’S RESTAURANTS, LLC,
                           Appellee.

                              No. 4D21-932

                              [June 3, 2021]

  Appeal of a non final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Howard K. Coates, Jr., Judge; L.T.
Case No. 502020CA011781.

   David Mancini and Aaron M. Clemens of Reich & Mancini, P.A., Palm
City, for appellant.

  John F. Bradley and Katharine R. Klein of Riley Warnock & Jacobson,
PLC, Nashville, TN for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.